             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


CAROLYN STANLEY-SALTERS,                 *

                                         *
     Plaintiff,
                                         *


            V.                           *            CV 118-018
                                         *

                                         *
UNITED STATES OF AMERICA,
                                         *


     Defendant.                          *



                                     ORDER




     Pending before the Court is Defendant's motion to dismiss for

lack of subject matter jurisdiction.          (Doc. 11.)     Plaintiff filed

a response brief and Defendant has replied.            (Docs. 16, 17.)     As

discussed below, the Court finds that it lacks jurisdiction over

this case and, therefore, GRANTS Defendant's motion to dismiss.



                               I.    BACKGROUND


        On January 25, 2018, Plaintiff filed this action against the

United States of America seeking damages for injuries she sustained

while    working at the Charlie Norwood Veterans Affairs Medical

Center.     (Compl., Doc. 1, at 4-5.)             The incident occurred on

December 6, 2013, when a medical code cart fell onto Plaintiff

injuring her shoulder, back, and legs.         (Id. at 4.)    Those injuries

forced    Plaintiff   to    retire    early   from   her   job   and   undergo

corrective surgery.        (Id. at 5.)
      On    February   12,   2015,   Plaintiff     submitted    a   workers'

compensation claim to the United States Department of Labor's

Office of Workers' Compensation Programs C'OWCP").             (Doc. 11, Ex.

1.)   Plaintiff's claim was initially denied, but she appealed that

decision to an OWCP hearing representative, who partially reversed

the denial with respect to Plaintiff's claim for a lower back

strain.     (Decision of Hearing Representative, Doc. 16, Ex. 1, at

7-14.)     In two letters dated February 24, 2016, the OWCP notified

Plaintiff that her claim for medical payments arising from the

back injury was granted, but she would not receive continuation of

pay benefits.     (Doc. 11, Exs. 3, 4.)          Thus, Plaintiff received
workers' compensation benefits for the injuries she sustained

during the December 6th incident.

      On April 30, 2018, Defendant filed a motion to dismiss for

lack of subject matter jurisdiction arguing Plaintiff's acceptance

of workers' compensation benefits is the exclusive remedy for her

injuries. (Doc. 11.) After a Show Cause Order was entered against

Plaintiff on August 22nd, she responded to Defendant's motion with

numerous     medical   documents     contending    she   was    entitled   to

compensation.     (Doc. 16.)    Plaintiff, however, failed to respond

to the arguments Defendant put forth regarding subject matter

jurisdiction.
                                    II.   DISCUSSION


A. Legal Standard

       Federal courts are courts of limited jurisdiction, and an

action       may   proceed    in    federal court      only if subject matter

jurisdiction exists.              Bochese v. Town of Ponce Inlet, 405 F. 3d

964, 974-75 {11th Cir. 2005).                Federal Rule of Civil Procedure

12(b)(1) permits litigants to move for dismissal when the court

lacks jurisdiction over the subject matter of the dispute.                    Fed.

R. Civ. p. 12(b)(1).          ''A federal court must always dismiss a case

upon     determining that it lacks subject matter jurisdiction,

regardless of the stage of the proceedings."                     Goodman ex rel.

Goodman v. Sipos, 259 F.3d 1327, 1331 n.6 (11th Cir. 2001).

        To invoke the jurisdiction of the Court, a plaintiff must

properly ''allege the jurisdictional facts, according to the nature

of the case."        McNutt v. Gen. Motors Acceptance Corp. of Ind., 298

U.S. 178, 182 (1936); see also Fed. R. Civ. P. 8(a) (stating that

a pleading must contain "a short and plain statement of the grounds

on which the court's jurisdiction depends").                     On a motion to

dismiss for lack of subject matter jurisdiction, the burden remains

on     the    plaintiff      to    show   that   the   court's   limited   federal

jurisdiction has been properly invoked.                Sweet Pea Marine, Ltd. V.

APJ Marine, Inc., 411 F.3d 1242, 1248 n.2 (11th Cir. 2005).
B. Federal Employees' Compensation Act

       Since 1916, the Federal Employees' Compensation Act ('"FECA")

has provided federal employees injured on the job with workers'

compensation benefits.              5 U.S.C. § 8102(a); Woodruff v. United

States Dept. of Labor, Off, of Workers' Comp. Programs, 954 F.2d

634, 636 (11th Cir. 1992).               The Supreme Court found that the FECA

adopts the "'principal compromise — the "quid pro quo' — commonly

found in workers compensation legislation."                          Lockheed Aircraft

Corp.    V.     United    States,       460    U.S.   190,   193-94    (1983).     This

compromise grants federal employees the right to receive immediate

benefits without needing to determine fault or engage in protracted

litigation, but in return employees give up any right to sue the

federal government.              Id.     Thus, recovery under the FECA is an

exclusive       remedy,     barring       an    employee     from     seeking    further

recourse, such as in a Federal Tort Claims Act suit against the

federal government.              5 U.S.C. § 8116(c)           Lockheed, 460 U.S. at

194.


        Under    the     FECA,    the    Secretary     of    Labor    is   empowered   to

administer the program.            5 U.S.C. §§ 8145, 8149.            Pursuant to this


1 The statute provides: "The liability of the United States or an
instrumentality thereof under this subchapter or any extension thereof with
respect to the injury or death of an employee is exclusive and instead of all
other liability of the United States or the instrumentality to the employee,
his legal representative, spouse, dependents, next of kin, and any other
person otherwise entitled to recover damages from the United States or the
instrumentality because of the injury or death in a direct judicial
proceeding, in a civil action, or in admiralty, or by an administrative or
judicial proceeding under a workmen's compensation statute or under a Federal
tort liability statute."
authority, the Secretary has delegated the responsibilities for

administering         the   FECA     to    the     Director         of      the     OWCP.

20 C.F.R. § 10.1; see also Woodruff, 954 F.2d at 636.                         The OWCP

makes a decision on an employee's claim and once it decides that

a disability resulted from a workplace injury, "the claimant is

limited    to   the    remedies     authorized     by    the       FECA,    even    if   a

particular type of damage or consequence the claimant suffered is

not compensable under the FECA."                 Noble v. United States of

America, 216 F.3d 1229, 1234 (11th Cir. 2000).

      The OWCP's decision on a claim can be appealed in three ways:

(1) reconsideration by the district office, (2) a hearing before

an OWCP hearing representative, or (3) appealing to the Employees

Compensation Appeal Board.          20 C.F.R. § 10.600.            Noticeably absent

from this list is any recourse in the federal courts.                       The FECA is

the exclusive remedy for injured federal employees and any decision

by the Secretary or his designee is "not subject to review by

another official of the United States or by a court by mandamus or

otherwise."     5 U.S.C. § 8128(b)(2); see also Woodruff, 954 F.2d at

639 ("After the Secretary makes a determination to award benefits

the   injured    employee's        exclusive     remedy       is    to     accept    FECA

coverage.")

        Plaintiff's    claim   before     this   Court   is    barred      because    she

filed for and received workers' compensation benefits under the

FECA.     The injury underlying her claim here is the same injury
that she was compensated for under the FECA.              Accordingly, this

Court is without jurisdiction to adjudicate her claim for damages

arising from the workplace accident or review the decision made by

the   OWCP.    Simply   put.    Plaintiff   filed   a    claim   for   workers

compensation, the OWCP accepted her claim and paid benefits, this

was her exclusive remedy.

      To the extent that Plaintiff argues she is entitled to lost

wages for her absence from work due to injury, that argument must

fail.    The OWCP denied continuation of pay benefits and this Court

lacks      authority     to      review      that       decision.          See

5 U.S.C. § 8128(b)(2).        As such. Defendant's motion to dismiss for

lack of subject matter jurisdiction is granted.



                              Ill.   CONCLUSION


        Plaintiff's personal injury claim is premised on the same

facts as her workers' compensation claim under the FECA.               Because

the FECA provides the exclusive remedy for Plaintiff, this court

lacks jurisdiction over her claim.          Therefore, Defendant's motion

to dismiss is GRANTED. Plaintiff's claims are DISMISSED WITHOUT

PREJXTOICE.   The   Clerk is DIRECTED to terminate all motions and

deadlines and CLOSE this case.
    ORDER ENTERED at Augusta, Georgia, this       day of October,

2018.




                                  J. RAMOPJ^rf^LL, CHIETF JUDGE
                                  UNITED STATES DISTRICT COURT
                                  SOUTHEW^^DISTRICT OF GEORGIA
